UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7229


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DARRYL BOOKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00258-MOC-DSC-2; 3:14-cv-00341-MOC)


Submitted:   January 17, 2017              Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Booker, Appellant Pro Se. William Michael Miller, Assistant
United States Attorney, Ann Claire H. Phillips, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy Elizabeth
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darryl Booker seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b), (d) motion for relief from the

order dismissing his 28 U.S.C. § 2255 (2012) motion.        The order is

not   appealable   unless   a   circuit   justice   or   judge   issues   a

certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Booker has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3